—Judgment, Supreme Court, Bronx County (Steven Barrett, J.), rendered October 18, 1999, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
Defendant’s challenges to the prosecutor’s summation are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the challenged portions of the summation were based on the evidence and responsive to defense arguments, and did not, when viewed in context, impugn the defense or constitute improper vouching for prosecution witnesses (see People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976; People v D’Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884).
Defendant’s remaining contention is also unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the evidence that defendant challenges as implicit hearsay was properly admitted as background evidence establishing the events leading up to defendant’s arrest (see People v Tosca, 98 NY2d 660; People v Rivera, 96 NY2d 749).
We perceive no basis for a reduction of sentence. Concur— Andrias, J.P., Saxe, Buckley and Lerner, JJ.